Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) DREYFUS/STANDISH GLOBAL FIXED INCOME FUND (formerly, Standish Mellon Global Fixed Income Fund) On November 3, 2008, Standish Mellon Global Fixed Income Fund, a series of Mellon Institutional Funds Investment Trust (the Trust), purchased $165,000 of Virginia Electric & Power Company Series B 8.875% Senior Notes Due 11/15/2038 - CUSIP # 927804FG4 (the Senior Notes). The Senior Notes were purchased from Goldman Sachs & Co. (Goldman Sachs), a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs received a commission of 0.875% per Senior Note. No other member received any economic benefit. The following is a list of the syndicates primary members: BNY Mellon Capital Markets, LLC Citigroup Deutsche Bank Securities Goldman, Sachs & Co. KBC Financial Products RBS Greenwich Capital Scotia Capital UBS Investment Bank The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on February 9-10, 2009. D/LFT  Dreyfus International Bond Fund DIF  Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund PROPOSED RESOLUTION RESOLVED, that the transaction(s) engaged in by the Fund, pursuant to Rule 10f-3 under the Investment Company Act of 1940, as amended, hereby is(are) determined to have been effected in compliance with the Procedures adopted by the Board with respect to such transactions.
